Case: 15-10670   Document: 00514676100   Page: 1   Date Filed: 10/10/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                              No. 15-10670                             FILED
                            Summary Calendar                    October 10, 2018
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ADRIAN GOMEZ-UREABA, also known as Gerardo Gomez-Uribe, also known
as Angel Uribe,

                                         Defendant-Appellant

Consolidated with Case No. 15-10870

UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee

v.

SILVANO GARCIA-IBARRA,

                                         Defendant - Appellant



                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:15-CR-60-1
                           USDC No. 6:15-CR-9-1
     Case: 15-10670      Document: 00514676100         Page: 2    Date Filed: 10/10/2018


                                     No. 15-10670
                                   c/w No. 15-10870

Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.

 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM: *
       Adrian Gomez-Ureaba pleaded guilty to illegal reentry into the United
States and received a within-guidelines sentence of 34 months in prison and a
one-year term of supervised release. Silvano Garcia-Ibarra likewise pleaded
guilty to illegal reentry, and he received a within-guidelines sentence of
18 months in prison and a three-year term of supervised release.                     Each
appellant was sentenced in accordance with a determination that his prior
Texas conviction for evading arrest with a motor vehicle amounted to an
aggravated felony under U.S.S.G. § 2L1.2(b)(1)(C) (2014), which incorporates
the definition of crime of violence found in 18 U.S.C. § 16(b). We rejected their
challenges to their sentences and affirmed. United States v. Gomez-Ureaba,
686 F. App’x 271 (5th Cir. 2017).
       The Supreme Court granted their petition for a writ of certiorari, vacated
our judgment, and remanded for further consideration in light of Sessions v.
Dimaya, 138 S. Ct. 1204 (2018), which held that § 16(b) is unconstitutionally
vague. However, we then held that § 16(b) remains validly incorporated into
the advisory Guidelines for definitional purposes. United States v. Godoy,
890 F.3d 531, 540 (5th Cir. 2018). Accordingly, the appellants’ sentences are
still valid. However, Gomez-Ureaba’s prior conviction does not constitute an
aggravated felony warranting judgment under § 1326(b)(2).                    Accordingly,
Gomez-Ureaba’s judgment is MODIFIED to reflect that he was convicted and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-10670   Document: 00514676100     Page: 3   Date Filed: 10/10/2018


                                No. 15-10670
                              c/w No. 15-10870

sentenced under 8 U.S.C. § 1326(a) and (b)(1), and the judgment as modified is
AFFIRMED.      Garcia-Ibarra’s judgment is likewise AFFIRMED.          Because
Gomez-Ureaba’s release date is imminent, the mandate shall issue forthwith.




                                      3